

Exhibit 10.60


SPECIAL RETENTION AWARD AGREEMENT
Subject to approval by the Compensation Committee of the Board of Directions
(the “Committee”) of Sears Holdings Corporation (the “Company”), this Special
Retention Award Agreement (“Agreement”) is made as of January 8, 2018
(“Effective Date”) between Leena Munjal (“Executive”) and Sears Holdings
Corporation and its affiliates and subsidiaries (“Sears”) (collectively referred
to as the “Parties”).
Background
A.    Executive is employed by Sears and Sears desires to provide additional
financial incentives to Executive on the terms and conditions of this Agreement,
which incentives, terms and conditions Executive desires to accept.
B.    Executive is willing to agree to the foregoing and acknowledges that this
Agreement provides for additional consideration beyond employment itself and
beyond what Sears is otherwise required to provide.
Now, therefore, the Parties intending to be legally bound, and for good and
valuable consideration, agree as follows:
1.
Retention Award. Subject to the terms and conditions of this Agreement:

a.Retention Periods and Retention Awards. Provided (1) Executive enters into
this Agreement within twenty-one (21) days following the Effective Date, and (2)
Executive has not (A) been involuntarily terminated by Sears for Cause (as
defined in Section 1(d)(2) below) as of the last day of each Retention Period or
(B) voluntarily terminated her employment as of the last day of each Retention
Period, then Sears will pay Executive the Retention Award for the applicable
Retention Period in accordance with the payment terms in subsection (b) below
and this Agreement. For the purposes of this Agreement, the Retention Periods
and Retention Awards are as indicated in the following table:
Retention Periods
Start/End of Retention Period
Retention Awards
1st Retention Period
Date Agreement signed by Executive until January 31, 2018
$100,000
2nd Retention Period
Last day of 1st Retention Period until April 30, 2018
$100,000
3rd Retention Period
Last day of 2nd Retention Period until July 31, 2018
$100,000
4th Retention Period
Last day of 3rd Retention Period until October 31, 2018
$100,000












--------------------------------------------------------------------------------

Special Retention Award Agreement
Leena Munjal
January 8, 2018





b.    Payment Terms. If all of the requirements stated in subsection (a), above,
are met and a Retention Award becomes payable, payment shall be:
1.
made within thirty (30) days after the end of the applicable Retention Period;

2.
subject to applicable withholding in accordance with Section 2(g) below;

3.
a special bonus and shall not be eligible compensation for purposes of any
qualified or nonqualified retirement plan maintained by Sears.

c.    Repayment. In the event Executive voluntarily terminates SHC employment
for any reason (including due to death or disability) within three (3) months
following the end of a Retention Period, Executive or Executive’s representative
shall repay the total of the Retention Award paid to Executive within such three
(3) month period, including any taxes withheld, unless prohibited by law. Such
repayment shall be made within thirty (30) days of the termination date.
Executive hereby authorizes Sears to withhold from Executive’s final pay and/or
any other compensation owed to Executive, to the extent permitted by applicable
law.
d.    Termination During a Retention Period.
1.If Executive’s employment is involuntarily terminated by Sears other than for
Cause, as defined below, prior to October 31, 2018, Sears will pay any unpaid
Retention Award for any subsequent Retention Period following Executive’s
termination date. Notwithstanding Section 1(b)(1), above, the payment will be
paid as soon as administratively feasible following such termination.
2.If during a Retention Period, either Executive’s employment is terminated by
Sears for Cause, or Executive voluntarily terminates employment for any reason
(including due to death or disability), Executive shall forfeit any and all
rights, claims or interest in any Retention Award that has not become payable as
of such termination; the payment described in subsection (d)(1), above, will not
be owed or made.
3.For the purposes of this Agreement, the term “Cause” shall mean (A) a material
breach by Executive (other than a breach resulting from Executive’s incapacity
due to a disability) of Executive’s duties and responsibilities which breach is
demonstrably willful and deliberate on Executive’s part, is committed in bad
faith or without reasonable belief that such breach is in the best interests of
Sears or Sears affiliates and is not remedied in a reasonable period of time
after receipt of written notice from Sears specifying such breach; (B) the
commission by Executive of a felony; or (C) dishonesty or willful misconduct in
connection with Executive’s employment.
2.    Miscellaneous.
a.General Release and Waiver. Upon Executive’s date of termination, Executive
will execute a binding general release and waiver of claims in a form to be
provided by Sears (“General Release and Waiver”), which is incorporated by
reference under this Agreement. This General Release and Waiver will be in a
form substantially similar to the attached sample.




2



--------------------------------------------------------------------------------

Special Retention Award Agreement
Leena Munjal
January 8, 2018







b.Confidentiality. The contents of this Agreement and any information made
available to Executive in the course of entering into this Agreement shall be
considered Sears Confidential Information and subject to this subsection 2(b)
except that Executive may disclose and communicate this Agreement to Executive’s
spouse, domestic partner, or financial/legal advisors, all of whom shall agree
to keep such information confidential; whether this Agreement is ultimately
agreed to or not by Executive. Executive agrees that breach of this
confidentiality obligation is cause for discipline, up to and including
termination as well as reimbursement to Sears for any amounts paid to Executive
pursuant to this Agreement.
c.Employment-at-Will. This Agreement does not constitute a contract of
employment, and Executive acknowledges that his employment with Sears is
terminable “at-will” by either Party with or without cause and with or without
notice.
d.Severability. The provisions of this Agreement are severable. If any provision
of this Agreement shall be found invalid, illegal, or unenforceable, in whole or
in part, then such provision shall be modified or restricted so as to effectuate
as nearly as possible in a valid and enforceable way the provisions hereof, or
shall be deemed excised from this Agreement, as the case may require, and this
Agreement shall be construed and enforced to the maximum extent permitted by
law, as if such provision(s) had been originally incorporated herein as so
modified or restricted or as if such provision(s) had not been originally
incorporated herein, as the case may be.
e.Future Enforcement or Remedy. Any waiver, or failure to seek enforcement or
remedy for any breach or suspected breach, of any provision of this Agreement by
Sears or Executive in any instance shall not be deemed a waiver of such
provision in the future.
f.Entire Agreement. This Agreement contains and comprises the entire
understanding and agreement between Executive and Sears and fully supersedes any
and all other agreements or understandings between Executive and Sears with
respect to the subject matter contained herein. Hereinafter, this Agreement may
not be modified except by a written agreement between the Parties.
g.Tax Withholding. All amounts payable to Executive under this Agreement shall
be subject to any applicable federal, state or local income and employment tax
withholding requirements.
h.Assignment. Sears may assign its rights under this Agreement to any successor
in interest, whether by merger, consolidation, sale of assets, or otherwise.
This Agreement shall be binding whether it is between Sears and Executive or
between any successor or assignee of Sears or affiliate thereof and Executive.
i.Governing Law. This Agreement will be governed under the internal laws of the
state of Illinois without regard to principles of conflicts of laws. Executive
agrees that the state and federal courts located in the state of Illinois shall
have exclusive jurisdiction in any action, lawsuit or proceeding based on or
arising out of this Agreement, and Executive hereby: (1) submits to the personal
jurisdiction of such courts; (2) consents to the service of process in
connection with any action, suit, or proceeding against Executive; and (3)
waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction, venue or service of process.


3



--------------------------------------------------------------------------------

Special Retention Award Agreement
Leena Munjal
January 8, 2018





j.Counterparts. This Agreement may be executed in one or more counterparts,
which together shall constitute a valid and binding agreement.

EXECUTIVE EXPRESSLY ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED TO SEEK LEGAL
COUNSEL, HAS HAD THE OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL REGARDING THE
ADVISABILITY OF ENTERING INTO THIS AGREEMENT, HAS CAREFULLY READ THIS AGREEMENT,
FULLY UNDERSTANDS ITS FINAL AND BINDING EFFECT, AND IS EXECUTING THIS AGREEMENT
VOLUNTARILY.


IN WITNESS WHEREOF, Executive and Sears, by its duly authorized representative,
have executed this Agreement on the dates stated below, effective as of the date
first set forth below.


EXECUTIVE
 
SEARS HOLDINGS CORPORATION
/s/ Leena Munjal
 
/s/ Julie Ainsworth
Leena Munjal
 
Julie Ainsworth
 
 
 
1/8/2018
 
1/10/2018
Date
 
Date

        


4

